DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response the amendment filed on filed on 3 January 2022.
This office action is made Final.
Claims 3-4 and 6-8 have been amended.
All objections and rejections from the previous rejection have been withdrawn as necessitated by the amendment. 
Claims 2-14 are pending. Claims 2 and 8 are independent claim. 

Drawings
The drawings filed on 1/3/22 have been accepted and entered. 

Specification
The substitute specification filed on 1/3/22 has been accepted and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rathnavelu et al (20140143247, 2014) in further view of Newell et al (US 20080304808, 2008) herein as “Newell808”in further view of Newell (US 20080306995, 2008) herein as “Newell995” in further view of Das et al (US 20130051670, pub. 2013)
As per independent claim 8, Rathnavelu discloses a method comprising:
Processor (FIG 9)
processor verifying an identity of a user account; (0037: user logins in)
the processor uploading multimedia assets associated with the user account; (0040, 0047: images/photos uploaded)
the processor extracting metadata from the multimedia assets and storing the extracted metadata in a database; (0050: information/metadata extracted and stored a database)
the processor organizing the multimedia assets into a plurality of groups, each group corresponding to one of the plurality of themes in the multimedia assets; selecting a preferred group of multimedia assets from the plurality of groups,; (The claim language does not define what “preferred” is; therefore, the BRI is applied. Discloses creating 
the processor assigning thematic tags to the multimedia assets in a plurality of groups (0027, 0050: identifiers are assigned to the photos)
generating a virtual version of a candidate media-centric product, wherein the candidate media-centric product incorporates at least one multimedia asset from the preferred group of multimedia assets
presenting the virtual version of the candidate media-centric product to a user. (0059: photo/album collection is presented to one or more users)
However, the cited art fails to specifically disclose extracting metadata from the multimedia assets and storing the extracted metadata in a triplestore database; the processor assigning thematic tags to the multimedia assets, wherein the thematic tags correspond to the groups into which the multimedia assets are organized; However, Newell808 discloses extracting metadata from the multimedia assets and storing the extracted metadata in a triplestore database (0031). Furthermore, Newell808 discloses automatically classifying the plurality of digital media files based on analyzing metadata associated therewith and automatically selects those files, based on the classifying step, that satisfy an output product format type. (0009) Newell808 discloses classifying the uploaded assets by scene classifiers, event classifiers, and person classifiers. (Claims 4-7)(assigning thematic tags) Those media files contained the same tags are considered grouped together. For example, media files tagged with Family Moments would be grouped together since they contain a similar attribute.  (0059) Furthermore, assets that matched the desired trigger/interest/classifier are selected and a virtual presentation of the assets is created and displayed. (FIG 8, 9) Thus, Newell808 teaches also teaches organizing the multimedia assets into a plurality of groups, each group corresponding to one of the plurality of theme tags in the multimedia assets thus grouping the media files based on the tags; selecting a preferred group of multimedia assets from the plurality of groups.
 et al since it would have provided the benefit of an automated authoring system where an inexperienced user can receive an automatically-generated multimedia story and obtain copies of the presentation over a variety of channels and in a variety of formats suitable for multiple types of presentation devices.
Furthermore, the cited art fails to specifically disclose weighing the group tags based on a frequency of occurrence of each tag in association with the multimedia assets; selecting a preferred group of multimedia assets from the plurality of groups, wherein the selection comprise identifying a highest weighted group of multimedia assets. However, Newell995 discloses number of stored digital media files are analyzed to determine their semantic relationship to an event and are classified according to requirements and semantic rules for generating the image product. (Abstract) For example, multimedia can be tagged/classified as “Family Moments”. (0048) Media files that have the same classification/tag are grouped together. (Claim 1, 0008) Furthermore, Newell995 discloses the assets which best meet the requirements and rules of the image product are ranked and the highest ranking ones are included in the image product.(Abstract) In greater detail, Newell995 discloses automatically analyzing a plurality of digital media files so as to obtain associated meta data and derived meta data with respect to said plurality of digital media files; automatically determining the occurrence and number of occurrences of substantial similar meta data elements among said digital media files; automatically grouping said digital media files based on the number of times a particular meta data element occurs among said plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with Newell et al since it would have provided the benefit of simplifying the creation of an automated-generated multimedia story for a user by helping the user with many of the story making options which includes helping the user automatically generate an image product such as for special occasions, holidays, anniversaries, or for selected other calendar events.
	Furthermore, the cited art fails to specifically disclose frequent item set mining on the extracted metadata to identify a plurality of themes in the multimedia assets. However, Das discloses identifying groups of digital images that portray recurring themes in a consumer image collection. (0001) Das discloses each group corresponding to the digital images in the cover of each of the frequent itemsets in the final list of ranked frequented itemsets. Each related image group will generally correspond to a particular theme (0068)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with Das et al since it 
As per dependent claim 9, based on the rejection of claim 8 and the rationale incorporated, Newell808 discloses the extracted metadata comprises semantic tags and wherein the semantic tags are used to identify the plurality of themes in the multimedia assets.(FIG 8; 0030)
As per dependent claim 13, Rathnavelu discloses wherein each of the plurality of themes corresponds to a unique activity (0024) See also Newell (FIG 2; Claims 5-6)

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rathnavelu et al  in further view of Newell808 in further view of Newell995 in further view of Das in further view of Mei et al (US 20160117574, filed 10/23/14)
	As per dependent claim 10, the cited art fails to disclose the semantic tags have an ontological structure. However, Mei et al discloses the semantic tags have an ontological structure (0045)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with Mei et al since it would have provided the need for auto-tagging solutions to better tag personal photos.
As per dependent claim 11, Rathnavelu discloses wherein the extracted metadata further comprises location information. (0028, 0065: location data from the media)	

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rathnavelu et al  in further view of Newell808 in further view of Newell995 in further view of Das in further view of Gershom et al (US 20160179769, filed 5/6/15)
As per dependent claim 12, Rathnavelu discloses the user account is associated with a social media account (Abstract, 0020-0027, 0036, 0050: Discloses user profiles that include the user accounts/subscriptions wherein this information is used to associate the user with events and photos. Also discloses uploading to an online service. Online Service includes Facebook and Google+, form of social media. Uploading a photo to Online service/Facebook is a form of a social media activity. Online Service/Facebook is used to identify people in the photos which is used to associated the people with the photos and events) However, the cited art fails to discloses wherein selecting a preferred group of multimedia assets from the plurality of groups comprises selecting the group containing multimedia assets having accumulated the most "likes" on the social media network. However, Gershom et al discloses selecting a group of photos to be placed into special section. This section comprising the photos that had most likes within a determined time range. Thus, Gershom would look through photos of a user’s social media account, identity the photos that had the most “likes”, obtain these photos, and displayed these photos in a special section. (0085)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with Gershom et al .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rathnavelu et al  in further view of Newell808 in further view of Newell995 in further view of Das in further view of Golan et al (US 20150134673, 2015)
As per dependent claim 14, Rathnavelu discloses the user account is associated with a social media account (Abstract, 0020-0027, 0036, 0050: Discloses user profiles that include the user accounts/subscriptions wherein this information is used to associate the user with events and photos. Also discloses uploading to an online service. Online Service includes Facebook and Google+, form of social media. Uploading a photo to Online service/Facebook is a form of a social media activity. Online Service/Facebook is used to identify people in the photos which is used to associated the people with the photos and events) However, the cited art fails to discloses wherein selecting a preferred group of multimedia assets from the plurality of groups comprises selecting the group containing multimedia assets having accumulated the most "likes" on the social media network. However, the cited art fails to disclose wherein the extracted metadata comprises social media usage activity, wherein the social media usage activity comprises commenting on the social media account on a multimedia asset. However, Golan teaches wherein the extracted metadata comprises social media usage activity, wherein the social media usage activity comprises commenting on the social media account on a multimedia asset. (0040, 0056, 0061-0063, 0065, 0068)
.

Allowable Subject Matter
Independent claim 2 remains allowed and dependent claims 3-7 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 8 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the supervisor signing this action, William Bashore, can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175